Citation Nr: 0009899	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of an 
occipital laceration.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral knee disability.

3.  Entitlement to a compensable rating for shin splints.

4.  Entitlement to a compensable rating for residuals of a 
right ankle sprain.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to March 
1997.  He also had a little more than six years of prior 
active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Board notes that since filing the 
notice of disagreement with the December 1997 rating decision 
and perfecting his appeal, the veteran affirmatively withdrew 
from appeal most of the claims on appeal in written 
statements signed in April and May 1998.  Although the RO 
addressed nine separate claims in the supplemental statement 
of the case issued in July 1998, the only claims now 
currently on appeal before the Board are those listed on the 
title page of this decision.

In September 1998, the veteran submitted a statement and 
evidence pertinent to carpal tunnel syndrome and his service-
connected residuals of a partial amputation of the right ring 
finger.  The issues of entitlement to a compensable 
evaluation for residuals of a partial amputation of the right 
ring finger and entitlement to service connection for 
hand/wrist pain were among those withdrawn from the veteran's 
appeal.  If the veteran intended with the above submission to 
reinstate his appeal with respect to either of these issues, 
to file a new claim for a compensable evaluation for 
residuals of a partial amputation of the right ring finger or 
to reopen the claim for service connection for hand/wrist 
disability, he should so inform the RO which should respond 
appropriately to any clarification provided by the veteran.

The issue of entitlement to service connection for residuals 
of an occipital laceration is decided herein while the other 
issues on appeal are addressed in the remand at the end of 
this action.


FINDING OF FACT

The claim for service connection for residuals of an 
occipital laceration is not plausible.


CONCLUSION OF LAW

The claim for service connection for residuals of an 
occipital laceration is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION


As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim for 
service connection for residuals of an occipital laceration, 
that is, whether he has presented a claim that is plausible 
and meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claim.  See 
Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza at 504.

The veteran's service medical records show that in July 1978, 
he slipped and fell, hitting his head on a rock.  As a 
result, he sustained a two-centimeter laceration in the 
occipital area of the scalp without evidence of a palpable 
fracture.  The wound was cleaned, sutured, and dressed.  His 
sutures were removed in August 1978, and, at that time, the 
examiner noted that the wound was healing very well and that 
there were no signs of infection.  The veteran received no 
further treatment for any residuals of the laceration during 
service.  In a report of medical history completed in 
connection with his retirement examination, the veteran noted 
a history of head injury; the examiner noted that the injury 
was not considered disabling.  No occipital scar or other 
residual of the laceration was found on clinical evaluation.

At his July 1997 VA general medical examination, the veteran 
stated that he injured his head in 1979, but he also 
acknowledged that he had no medical problems stemming from 
that injury.  Physical examination revealed healed and 
nontender scars of the left forehead.  No occipital scar or 
other residual of the occipital laceration was noted.  The 
examiner diagnosed status post two head injuries.

The veteran underwent further VA examination in June 1998.  
On that occasion, the examiner found that the veteran's scalp 
was densely covered with hair, and he was thus not able to 
identify an occipital laceration scar or other residual of 
the laceration.  The examiner diagnosed status post occipital 
laceration.  

Although service medical records confirm that the veteran 
incurred an occipital laceration, no residual thereof was 
found on the retirement examination and there is no post-
service medical evidence of any current disability due to the 
service laceration.  In the absence of competent evidence of 
a current disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992).  In light of these 
circumstances, the Board must conclude that the veteran's 
claim for service connection for residuals of an occipital 
laceration is not well grounded.


ORDER

Service connection for residuals of an occipital laceration 
is denied.


REMAND

With respect to the veteran's evaluation claims, the Board 
notes that the veteran's most recent VA examination 
pertaining to these disabilities was performed in June 1998.  

With respect to bilateral shin splints, the examiner noted 
that each tibia was tender to palpation.  Although the 
examiner noted that the veteran reported experiencing a 
burning sensation in his shins when he ascended or descended 
stairs and even when he walked quickly less than one block, 
the examiner provided no assessment of the functional loss on 
repeated use.

The examiner also noted that the veteran complained of right 
ankle pain and of pain, weakness and fatigue associated with 
his bilateral knee disability.  The examiner did not indicate 
whether there was objective evidence of pain nor did he 
otherwise adequately assess the degree of functional 
impairment due to these disabilities.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously. 

2.  Then, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
current severity of the veteran's 
service-connected right ankle disability, 
bilateral shin splints and bilateral knee 
disability.  All indicated studies, 
including X-rays, should be performed.  
The degree of any instability of the 
veteran's right ankle and knees should be 
noted.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain or 
functional loss due to pain.  In 
reporting the results of range of motion 
testing, the specific excursions of 
motion accompanied by pain, if any, 
should be identified.  In addition, the 
examiner should be requested to assess 
the extent of any pain.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner should 
also provide an opinion concerning the 
impact of each disability on the 
veteran's ability to work.  The 
supporting rationale for each opinion 
expressed should also be provided.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
file was reviewed.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the issues on appeal.  
In readjudicating the issues on appeal, 
the RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and pain on 
movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

